OPINION
BY THE COURT:
Submitted on motion of appellees to dismiss the appeal for three reasons.
First, for reasons assigned, the appeal is not being prosecuted or maintained in the name of a real party in interest or a party qualified, to act in the premises. The factual statements upon which this branch of the motion is based are not provided in any manner whatever upon the record as it comes to us. We, therefore, have no basis upon which to make determination of the merits of this branch of the motion.
Second, for the reason that “no supersedeas or appeal bond was ever given in this ease, as provided for by §12223-6 GC.”
The appeal is on questions of law. No supersedeas or appeal bond is required to perfect such an appeal.
Third, for the reason, “that all of the evidence in the trial court is not before this court, as the transcript shows that two notes were introduced in evidence, material to the issues in the case and said notes are not made a part of the record in this case.” This branch of the motion does not indicate at what place in the transcript it 'appears that the two notes were introduced in evidence, but, notwithstanding, as there is no bill of exceptions with the file, we are unable to say that the record will not disclose that the two notes were introduced in evidence. Though it would appear that such notes were not carried into the bill of exceptions, we would not dismiss unless, and until, it appeared that the record could not be corrected by diminution under the statute.
The motion will be overruled.
HORNBECK, P. J., GEIGER and MILLER, JJ., concur.